United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3187
                                   ___________

F. W. Black; Lauraine G. Black,      *
                                     *
          Appellants,                *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: October 30, 2006
                                Filed: December 4, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       F. W. Black and Lauraine G. Black (the Blacks) petitioned in the tax court for
review of a decision by the Internal Revenue Service Administrative Office (IRS AO)
allowing collection to proceed on their 1994 joint income tax liability following
“Collection Due Process” (CDP) proceedings initiated by the Blacks pursuant to 26
U.S.C. § 6330. The Blacks now appeal to this court pursuant to 26 U.S.C. § 7482
from the tax court’s adverse grant of summary judgment in favor of the Commissioner
of Internal Revenue.

      We review the tax court’s grant of summary judgment de novo, and the
underlying determinations by the IRS AO for abuse of discretion. See Kindred v.
Comm’r, 454 F.3d 688, 693-94 (7th Cir. 2006) (standards of review). The record
from the administrative CDP proceedings establishes beyond genuine dispute that the
Blacks knew or reasonably should have known that the notice of deficiency sent to
their correct address was intended for them, given the lengthy history of
correspondence between the IRS and the Blacks, who had consistently refused to
cooperate with the IRS’s repeated requests for substantiation of their 1994 deductions.
Thus, the IRS AO did not abuse its discretion in determining that the Blacks’ refusal
to accept delivery of the notice of deficiency did not invalidate the notice, and the IRS
could proceed with collection of the Blacks’ 1994 tax liability. See Robinette v.
Comm’r, 439 F.3d 455, 459 (8th Cir. 2006) (review in tax court and appellate court
generally limited to record created in administrative CDP proceedings); Patmon &
Young Prof’l Corp. v. Comm’r, 55 F.3d 216, 218 (6th Cir. 1995) (taxpayer should not
be allowed to defeat actual notice by deliberately refusing delivery of IRS’s deficiency
notice).

      The decision of the tax court is affirmed.
                       ______________________________




                                          -2-